Per Curiam. Bassett, C. J.
Formerly the very words must have been proved, but now the substance is sufficient to be proved; formerly words must be taken in the milder sense, but now they are taken in the sense they were understood. You are to determine whether the words were spoken, and also, from a consideration of the characters of the parties, you' are the judge of the damages.
Verdict, one hundred dollars.
N.B. There was not one word given in evidence about the character of either plaintiff or defendant.